Exhibit 10-3

SECOND AMENDMENT TO LOAN AGREEMENT

FOR CONSTRUCTION AND OTHER MATTERS

THIS SECOND AMENDMENT to Loan Agreement for Construction and other Matters is
entered into this 30th day of July, 2010, by and between Pineapple House of
Brevard, Inc., a Florida corporation (“Borrower”) and Branch Banking and Trust
Company (“Lender”).

RECITALS

WHEREAS, Borrower and Lender previously entered into a Loan Agreement for
Construction and other Matters dated November 18, 2005, together with that
certain First Amendment dated May 18, 2010 (collectively, “Loan Agreement”);
and,

WHEREAS, the parties desire to amend the Loan Agreement as provided herein;

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

 

  1. The foregoing recitals are true and correct and incorporated herein by
reference.

 

  2. The Note as defined in the Loan Agreement has been modified on even date.
The principal balance of the Note will hereafter and for all purposes not exceed
$499,405.28. The interest reserve is currently $48,813.77. Finally, the Note is
non-revolving.

 

  3. The Loan Agreement is hereinafter revised to reflect the modification of
the Note as set forth in Paragraph 2, hereof.

 

  4. All the other terms and conditions of the Loan Agreement remain in full
force and effect.

IN WITNESS WHEREOF, the undersigned have executed this instrument the date
stated above.

 

Lender:       Borrower: Branch Bank and Trust Company       Pineapple House of
Brevard, Inc. By:  

/s/ Debra Pavlakos

      By:  

/s/ Stephen R. Wherry

  Debra Pavlakos, Senior Vice President         Stephen R. Wherry, Treasurer



--------------------------------------------------------------------------------

CONSENT

The undersigned Guarantors hereby consent to the forgoing Second Amendment.

IN WITNESS WHEREOF, the undersigned have executed this instrument the date
stated above.

 

The Goldfield Corporation

By:

 

/s/ Stephen R. Wherry

  Stephen R. Wherry, Senior Vice President

Bayswater Development Corporation

By:

 

/s/ Stephen R. Wherry

  Stephen R. Wherry, Treasurer

Southeast Power Corporation

By:

 

/s/ Stephen R. Wherry

  Stephen R. Wherry, Treasurer